DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a device for holding a primer on a muzzle loading firearm and methods of using the device, classified in F41C 9/085.
II. Claims 12-14, drawn to methods of manufacturing the device of claims 1, 2, and 4, respectively, classified in F41 9/08.
The inventions are independent or distinct, each from the other because:
Invention II and claims 1-5 of Invention I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made using a materially different process absent a metal layer that is affixed to the bottom surface of the magnet and incorporated into the frame of a firearm through adhesive or welding means.
Invention II and claims 6-11 of Invention I are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, since the methods of using the devices of claims 1, 2, and 4, can be carried out absent any metal layer that is affixed to the bottom surface of the magnet and incorporated into the frame of a firearm through adhesive or welding means. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (a search of invention I does not require searching in F42C 9/08);
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; a search of Invention I does not require text queries such as “welding” or “metal layer”; a search of Invention II does not require text queries “self-adhesive”).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephanie Smith on 09 August 2022 a provisional election was made without traverse to prosecute Invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The remainder of the instant Office Action is directed to claims 1-11.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6-11 constitutes a “use” claim. Each claim sets forth a method without setting forth any steps involved in the method. Thus, each claim is indefinite because it merely recites a user without any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apex Magnets (see attached Notice of References Cited, Reference U; “Apex”).
In reference to claim 1, Apex discloses a magnetic article holder for, i.e., capable of, holding a primer on a muzzle-loading firearm, comprising: 
a substantially circular shaped magnet of approximately 1/8 inch thickness and a diameter greater than the diameter of a primer (photograph; description reading 1/2” x 1/8” Disc Magnets); 
the magnet having a bottom surface at least partially covered in a self-adhesive layer capable of affixing the bottom surface of the magnet to part of a muzzle-loading firearm (description, Adhesive Backed); and 
the magnet having a top surface capable of holding the primer to the magnet by magnetic attraction (photograph, non-adhesive side of magnet).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by totalElement (see attached Notice of References Cited, Reference V).
In reference to claim 1, totalElement discloses a magnetic article holder for, i.e., capable of, holding a primer on a muzzle-loading firearm, comprising: 
a substantially circular shaped magnet of approximately 1/8 inch thickness and a diameter greater than the diameter of a primer (photograph; description reading 1 x 1/8 Inch Neodymium Rare Earth Disc Magnets); 
the magnet having a bottom surface at least partially covered in a self-adhesive layer capable of affixing the bottom surface of the magnet to part of a muzzle-loading firearm (photo and description, 3M Self-Adhesive); and 
the magnet having a top surface capable of holding the primer to the magnet by magnetic attraction (photo, side of magnet opposite the 3M adhesive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Aiken (2021/0262775) and in further view of Winnard (5080230).
In reference to claim 2, Apex discloses the claimed invention, except for a hollow substantially cylindrical shaped body having an open top end and an open lower end with the lower end affixed with adhesive to the top surface of the magnet, with the hollow substantially cylindrical shaped body having an inner diameter that is greater than diameter of a 209 primer and a height less than height of a 209 primer. However, Aiken teaches that it is known to form a magnetic article holder as a holder for a primer, and to provide the holder with a hollow pocket having an inner diameter greater than a diameter of a 209 primer and a height less than the height of a 209 primer (figures 6-8, pockets 108/116). Further, Aiken teaches that the holder can include just a single pocket (paragraph 70 discloses an embodiment of the primer holder having a single pocket). Further, Aiken teaches that the pocket can magnetically retain a primer via a magnet adjacent to the pocket (paragraph 57), but does not limit exactly how such an arrangement can be achieved. 
Winnard teaches that it is known to provide a magnetic article holder with a plastic seating structure that includes at least one cylindrical pocket having open top and bottom ends, wherein said seating structure is bonded (adhered) to the top surface of a magnet and exhibits an outer perimeter geometry matching that of the magnet (figures 1 and 2, seating structure 12 and magnet 18; column 6, lines 2-3). Winnard teaches that said seating structure is used to guide and locate a cylindrical article into the pocket, so as to provide repeatable, magnetic assembly of the article with the holder. Thus, Winnard teaches a known structural arrangement for the placement of a magnet adjacent to a cylindrical pocket for holding a cylindrical object.
Thus, based on the teachings of Aiken and Winnard, it would have been obvious to one of ordinary skill in the art to provide the magnetic article holder (magnet) of Apex with a plastic seating structure including a single, cylindrical pocket having open top and bottom ends, wherein the seating structure is bonded to the top surface of the magnet and exhibits an outer perimeter geometry matching that of the magnet (i.e., a circular perimeter geometry matching that of the magnet), and wherein the pocket has an inner diameter greater than a diameter of a 209 primer and a height less than the height of a 209 primer, in order to provide a structure that will guide and locate a 209 primer relative to the magnet in a repeatable manner for securement therewith.
In reference to claim 3, Apex in view of Aiken and further in view of Winnard makes obvious the claimed invention, as set forth above in the reference to claim 2.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over totalElement in view of Aiken (2021/0262775) and in further view of Winnard (5080230).
In reference to claim 2, totalElement discloses the claimed invention, except for a hollow substantially cylindrical shaped body having an open top end and an open lower end with the lower end affixed with adhesive to the top surface of the magnet, with the hollow substantially cylindrical shaped body having an inner diameter that is greater than diameter of a 209 primer and a height less than height of a 209 primer. However, Aiken teaches that it is known to form a magnetic article holder as a holder for a primer, and to provide the holder with a hollow pocket having an inner diameter greater than a diameter of a 209 primer and a height less than the height of a 209 primer (figures 6-8, pockets 108/116). Further, Aiken teaches that the holder can include just a single pocket (paragraph 70 discloses an embodiment of the primer holder having a single pocket). Further, Aiken teaches that the pocket can magnetically retain a primer via a magnet adjacent to the pocket (paragraph 57), but does not limit exactly how such an arrangement can be achieved. 
Winnard teaches that it is known to provide a magnetic article holder with a plastic seating structure that includes at least one cylindrical pocket having open top and bottom ends, wherein said seating structure is bonded (adhered) to the top surface of a magnet and exhibits an outer perimeter geometry matching that of the magnet (figures 1 and 2, seating structure 12 and magnet 18; column 6, lines 2-3). Winnard teaches that said seating structure is used to guide and locate a cylindrical article into the pocket, so as to provide repeatable, magnetic assembly of the article with the holder. Thus, Winnard teaches a known structural arrangement for the placement of a magnet adjacent to a cylindrical pocket for holding a cylindrical object.
Thus, based on the teachings of Aiken and Winnard, it would have been obvious to one of ordinary skill in the art to provide the magnetic article holder (magnet) of totalElement with a plastic seating structure including a single, cylindrical pocket having open top and bottom ends, wherein the seating structure is bonded to the top surface of the magnet and exhibits an outer perimeter geometry matching that of the magnet (i.e., a circular perimeter geometry matching that of the magnet), and wherein the pocket has an inner diameter greater than a diameter of a 209 primer and a height less than the height of a 209 primer, in order to provide a structure that will guide and locate a 209 primer relative to the magnet in a repeatable manner for securement therewith.
In reference to claim 3, totalElement in view of Aiken and further in view of Winnard makes obvious the claimed invention, as set forth above in the reference to claim 2.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Tarulli (5992807).
Apex discloses the claimed invention, except for a rubber layer affixed to with an adhesive to the top surface of the magnet, as claimed. However, Tarulli teaches that it is known to provide the top surface of a magnet with a rubber layer, wholly covering and affixed thereto, in order to provide an article engagement surface having increased friction to prevent any unwanted slipping of an article relative to the magnet (rubber layer 3). Tarulli remains silent as to how the rubber layer is affixed to the magnet, but the examiner takes Official Notice that it is well-known to affix the layers of an article holder via an adhesive between layers, in order to provide a cost-effective, permanent bond. Thus, it would have been obvious to one of ordinary skill in the art to provide the magnetic article holder of Apex with a rubber layer, wholly covering and affixed via adhesive to the top surface, in order to provide an article engagement surface having increased friction to prevent any unwanted slipping of an article, e.g., a primer, relative to the magnet.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over totalElement in view of Tarulli (5992807).
totalElement discloses the claimed invention, except for a rubber layer affixed to with an adhesive to the top surface of the magnet, as claimed. However, Tarulli teaches that it is known to provide the top surface of a magnet with a rubber layer, wholly covering and affixed thereto, in order to provide an article engagement surface having increased friction to prevent any unwanted slipping of an article relative to the magnet (rubber layer 3). Tarulli remains silent as to how the rubber layer is affixed to the magnet, but the examiner takes Official Notice that it is well-known to affix the layers of an article holder via an adhesive between layers, in order to provide a cost-effective, permanent bond. Thus, it would have been obvious to one of ordinary skill in the art to provide the magnetic article holder of totalElement with a rubber layer wholly covering and affixed via adhesive to the top surface, in order to provide an article engagement surface having increased friction to prevent any unwanted slipping of an article, e.g., a primer, relative to the magnet.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Aiken.
Apex discloses the claimed invention, except for wherein the bottom of the substantially circular shaped magnet is affixed to the surface of the breech, forearm, stock or scope of a muzzle-loading firearm and the top surface of the substantially circular shaped magnet holds a primer by magnetic attraction. However, Aiken teaches that it is known to affix a magnetic article holder to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading (figures 1-3; paragraphs 57 and 70). Thus, it would have been obvious to one of ordinary skill in the art to affix the magnetic article holder (magnet) of Apex a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over totalElement in view of Aiken.
totalElement discloses the claimed invention, except for wherein the bottom of the substantially circular shaped magnet is affixed to the surface of the breech, forearm, stock or scope of a muzzle-loading firearm and the top surface of the substantially circular shaped magnet holds a primer by magnetic attraction. However, Aiken teaches that it is known to affix a magnetic article holder to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading (figures 1-3; paragraphs 57 and 70). Thus, it would have been obvious to one of ordinary skill in the art to affix the magnetic article holder (magnet) of totalElement a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Aiken and further in view of Winnard (the modified Apex).
The modified Apex makes obvious the claimed invention, as set forth above in the reference to claim 2, except for wherein the bottom of the substantially circular shaped magnet is affixed to the surface of the breech, forearm, stock or scope of a muzzle-loading firearm and the top surface of the substantially circular shaped magnet holds a primer by magnetic attraction. However, Aiken further teaches that it is known to affix a magnetic article holder to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading (figures 1-3; paragraphs 57 and 70). Thus, it would have been obvious to one of ordinary skill in the art to affix the magnetic article holder of the modified Apex to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over totalElement in view of Aiken and further in view of Winnard (the modified totalElement).
The modified totalElement makes obvious the claimed invention, as set forth above in the reference to claim 2, except for wherein the bottom of the substantially circular shaped magnet is affixed to the surface of the breech, forearm, stock or scope of a muzzle-loading firearm and the top surface of the substantially circular shaped magnet holds a primer by magnetic attraction. However, Aiken further teaches that it is known to affix a magnetic article holder to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading (figures 1-3; paragraphs 57 and 70). Thus, it would have been obvious to one of ordinary skill in the art to affix the magnetic article holder of the modified totalElement to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Tarulli and further in view of Aiken.
Apex in view of Tarulli makes obvious the claimed invention, as set forth above in the reference to claim 4, except for wherein the bottom of the substantially circular shaped magnet is affixed to the surface of the breech, forearm, stock or scope of a muzzle-loading firearm and the top surface of the substantially circular shaped magnet holds a primer by magnetic attraction. However, Aiken further teaches that it is known to affix a magnetic article holder to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading (figures 1-3; paragraphs 57 and 70). Thus, it would have been obvious to one of ordinary skill in the art to affix the magnetic article holder of Apex in view of Tarulli to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over totalElement in view of Tarulli and further in view of Aiken.
totalElement in view of Tarulli makes obvious the claimed invention, as set forth above in the reference to claim 4, except for wherein the bottom of the substantially circular shaped magnet is affixed to the surface of the breech, forearm, stock or scope of a muzzle-loading firearm and the top surface of the substantially circular shaped magnet holds a primer by magnetic attraction. However, Aiken further teaches that it is known to affix a magnetic article holder to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading (figures 1-3; paragraphs 57 and 70). Thus, it would have been obvious to one of ordinary skill in the art to affix the magnetic article holder of totalElement in view of Tarulli to a surface of a breech, forearm, stock or scope of a muzzle-loading firearm and a top surface of the magnetic article holder holds a primer by magnetic attraction, in order to provide a primer storage means that allows for quick and easy access during reloading.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Muirhead (4405108), Lind (3212546), Schaich (2372685), Studders (3899762), Laird (5855285), Mahn (5544441), Henderson (6702112), Carnevali (7431251), Deppen (6888940), Lebovitz (10563683), Zhu (10113688), Cash (2002/0070229), and Fridley (2011/0235346).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641